Citation Nr: 0609937
Decision Date: 04/05/06	Archive Date: 01/18/07

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  04-00 317	)	DATE AUG 01 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


ORDER


     The following corrections are made in a decision issued by the Board in this case on April 5, 2006:

      On page 10, the third line from the bottom, August 13, 2005, is corrected to read August 13, 2004.  

      On page 11, on the second line, August 13, 2005, is corrected to read August 13, 2004.  



		
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0609937	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right hip 
bursitis, currently evaluated as 10 percent disabling, to 
include whether a compensable evaluation is warranted prior 
to July 2005.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine currently evaluated as 20 percent 
disabling, to include whether a compensable rating is 
warranted prior to July 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located Washington, DC.


FINDINGS OF FACT

1.  Prior to July 27, 2005, the veteran had full range of 
motion of her right hip with occasional flare-ups of pain.

2.  On and after July 27, 2005, the veteran's right hip is 
not ankylosed and the disability is not manifested by 
functional limitations that approximate flexion limited to 30 
degrees or loss of abduction beyond 10 degrees.

3.  Prior to August 13, 2004, the veteran's lumbar spine 
disability was manifested by full range of motion, slight 
limitation of function, and no radicular symptoms.

4.  On and after August 13, 2004, the veteran's lumbar spine 
disability is manifested by moderate limitation of function 
with decreased flexion and extension but not by prescribed 
bedrest for a total duration of four to six weeks.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right hip bursitis are not met at any point prior to July 27, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5252, 5253 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for right hip bursitis are not met at any point on or 
after July 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252, 5253 (2005).

3.  The criteria for a 10 percent disability rating, but not 
more, for degenerative joint disease of the lumbar spine are 
met prior to August 13, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2003), 5242, 5243 (2005).

4.  On and after August 13, 2004, the criteria for a 20 
percent disability rating, but not more, for degenerative 
joint disease of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2003), 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Hip Disability

The veteran argues that her evaluation for service-connected 
right hip bursitis does not properly consider her limitation 
of function.  Bursitis is rated on limitation of the affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2005).  An evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Prior to July 27, 2005, the veteran's right hip disability 
was evaluated as noncompensable.  Limitation of flexion of 
the thigh to 45 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  Limitation of 
rotation of the affected leg such that the veteran cannot 
toe-out more than 15 degrees warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  The 
evidence fails to show the degree of limitation of function 
that warrants a compensable rating prior to July 2005.  

Specifically, the May 2003 shows the veteran had full range 
of motion of her right hip with full rotation and flexion to 
125 degrees.  She had no pain, weakness, lack of endurance, 
or incoordination upon examination.  The report shows that 
the veteran complained of weekly to monthly flare-ups of pain 
but complained of no functional impairment associated with 
her right hip disability except for restriction of activities 
for about 30 minutes to an hour during pain flare-ups.  The 
VA treatment records and private medical records mainly show 
treatment for her back.  However, February 2004 VA records 
shows complaints of right hip pain while an October 2004 
private medical record reveals she complained of right hip 
pain but her gait was found to be within normal limit.  While 
the evidence prior to July 2005 indicates the veteran had 
flare-ups of pain, the weight of the evidence does not show 
that her complaints of pain resulted in a disability picture 
that approximated limitation of function of rotation or 
flexion of her thigh such that a compensable rating would be 
warranted at any point prior to July 27, 2005.

The July 2005 VA examination report shows the veteran had 
decreased range of motion of her right hip upon examination 
and a 10 percent disability rating was thus assigned.  A 
higher 20 percent disability rating is warranted for 
limitation of flexion of the thigh to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2005).  Limitation of 
abduction of the thigh warrants a 20 percent rating when 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2005).  The VA examination reports do 
not show, as influenced by pain, flexion limited to 30 
degrees or loss of abduction beyond 10 degrees.  Instead the 
report reflects she had flexion to 115 degrees and abduction 
to 30 degrees.  She had no tenderness upon palpation and her 
right femur rotated freely.  As the evidence is not 
indicative of a right hip disability picture that 
approximates the limitation of function that warrants a 
higher evaluation, the weight of the evidence is against a 
disability rating in excess of 10 percent on and after July 
27, 2005.

Nor does the evidence of record reflect functional limitation 
that approximates ankylosis of the hip.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.).  The medical evidence of 
record specifically shows that the veteran was able to move 
her right hip.  Therefore, a disability rating in excess of 
her 10 percent disability rating is not warranted under 
Diagnostic Code 5250.  38 C.F.R. § 4.71a (2005).

Lumbar Spine Disability

Degenerative arthritis may be rated based upon the limitation 
of motion of the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  It is factually ascertainable that the 
veteran had moderate limitation of function of her lumbar 
spine as of August 13, 2004.  Specifically, an August 2004 
private medical record indicates the veteran had increased 
discomfort of her back and that she had decreased extension 
and forward bending of her spine.  A follow-up September 2004 
private medical record indicates she could only bend forward 
to 20 degrees while an October 2004 record shows she had 
flexion severely limited by lower back pain that had 
increased in frequency.  Under the regulatory criteria in 
effect when the veteran submitted her claim, a 20 percent 
disability rating is warranted as of August 13, 2004.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (moderate 
limitation of motion of the lumbar spine warrants a 20 
percent disability rating).

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling under the regulatory criteria in 
effect at that time.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  However, the veteran's overall disability picture 
does not show decreased function that approximates severe 
limitation of function after August 2004.  While she was 
prescribed three days of bed rest in June 2005 and she could 
only forward bend to 20 degrees in September 2004, the July 
2005 VA examination report shows the veteran had no 
tenderness upon palpation of her spine and had flexion to 40 
degrees and extension to 15 degrees with no evidence of 
additional weakness, fatigability, decreased endurance or 
coordination.  As such, the weight of the evidence is against 
a disability rating in excess of 20 percent under the 
regulatory criteria in effect when the claim was submitted.  
As the medical evidence fails to show loss of lateral motion, 
abnormal mobility, or listing of the spine, a higher 
disability rating is also not warranted after August 2004 
under the regulatory criteria used to evaluate lumbosacral 
strain when the veteran submitted her claim.  See 38 C.F.R. 
§ 4.17a, Diagnostic Code 5295 (2003).  

The amendment of the criteria used to evaluated spine 
disabilities, effective in September 2003, resulted in 
disabilities of the thoracolumbar spine being rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under this rating formula, a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Here, the private medical evidence after August 2004 shows 
the veteran had increased back pain with walking and in an 
October 2004 record, limitation of flexion was characterized 
as severe.  Likewise, an earlier record indicates the veteran 
could only forward bend to 20 degrees.  However, the July 
2005 VA examination report shows the veteran had flexion to 
40 degrees with complaints of pain but no evidence of 
additional weakness, fatigue, decreased endurance, or 
coordination.  Her back muscles were symmetrical.  
Accordingly, the weight of the evidence does not indicate her 
overall lumbar spine disability approximates the criteria for 
a disability rating in excess of 20 percent under the revised 
regulatory criteria.

The schedular criteria for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
Diagnostic Code 5243 (2005).  A 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks.  Id.  Here, the private medical evidence 
shows the veteran was prescribed three days of bed rest in 
June 2005, far less than the four to six weeks total duration 
contemplated by the revised regulatory criteria.  Moreover, 
as the July 2005 VA examination report specifically indicates 
the veteran had no neurological deficits noted, a higher 
disability rating would not result from separately evaluating 
chronic orthopedic and neurologic manifestations.  As such, 
these regulatory criteria also do not result in a disability 
rating in excess of 20 percent for the veteran's service-
connected lumbar spine disability.

Prior to August 13, 2004, the veteran's degenerative joint 
disease of the lumbar approximates mild limitation of 
function of the lumbar spine based on normal ranges of motion 
with increased functional limitation during flare-ups.  Under 
the prior criteria, a 10 percent disability rating is 
warranted for slight limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
May 2003 VA examination report reveals that the veteran had 
full range of motion of her lumbar spine with no radiation of 
pain on movement, no signs of radiculopathy, and normal 
reflexes.  However, the examination report and the July 2004 
hearing transcript shows that the veteran complained of 
additional functional limitation during flare-ups about three 
times per month.  Her VA treatment records and the private 
medical evidence prior to August 2004 show complaints of and 
treatment for low back pain.  As such, the evidence prior to 
August 2004 approximates slight limitation of function such 
that a compensable disability rating is warranted under the 
regulatory criteria in effect when the claim was submitted.

However, a disability rating in excess of 10 percent is not 
warranted.  The veteran's additional flare-ups and resulting 
functional limitations do not approximate moderation 
limitation of motion as the evidence prior to August 13, 
2004, shows the veteran had full range of motion upon 
examination with some complaints of pain upon use.  The 
record likewise fails to show muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position, as to warrant a 20 percent rating for lumbosacral 
strain under the criteria in effect when the claim was 
submitted.  Nor do the revised criteria provide the veteran 
with a higher disability rating.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).  In addition to full range of motion in all 
directions, the May 2003 VA examination report shows the 
veteran had a normal gait and posture, no muscle spasms, and 
no signs of abnormal weight-bearing.  Accordingly, a 
disability rating in excess of 10 percent prior to August 
2004 is not warranted under the revised regulatory criteria.

As the evidence also shows that the veteran had no signs of 
radiculopathy prior to August 2004, the criteria used to 
evaluate manifestations of intervertebral disc syndrome is 
not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 5243 (2005).

In short, the evidence shows that the criteria for a 10 
percent disability rating, but not more, for the veteran's 
lumbar spine disability is warranted prior to August 13, 
2004, and thereafter a 20 percent disability rating, but not 
more, is warranted.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran filed her underlying service connection claim in 
February 2003 at which time she was notified by letter of the 
principles of service connection, the evidence VA would seek, 
and the evidence she was expected to provide, and requested 
to send information describing the additional evidence needed 
or submit the evidence herself.  See February 2003 letter.  
After service connection was established and the veteran 
voiced disagreement with the assigned disability ratings, she 
was informed by letter in January 2004 of the evidence 
obtained for her increased rating claims, the evidence needed 
for an increased rating claim, and was asked to let VA know 
about any evidence not of record.  She was again informed of 
the evidence VA would seek and the evidence she was expected 
to provide.

In March 2005, the veteran was notified of the evidence 
needed, her and VA's responsibilities, and asked to submit 
any evidence in her possession pertinent to her claims.  The 
letter also requested that she authorize VA to obtain private 
medical evidence she had previously identified or that she 
submit the evidence herself.  She submitted the private 
medical evidence in August 2005.
 
Additionally, the veteran had previously been notified of the 
regulations used to evaluate her service-connected 
disabilities via the rating decision, statement of the case, 
and supplemental statement of the cases, to include that she 
should submit any evidence in her possession pertinent to her 
claims.  She has been apprised of the information and 
evidence needed to substantiate the benefits sought, the law 
applicable in adjudicating this appeal, and the reasons and 
bases for VA's decisions.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Accordingly, the Board considers the VA's notice 
requirements to have been met and any matter as to timing and 
completeness as not prejudicial.  

While the veteran was provided with the type of information 
and evidence needed to substantiate her underlying service 
connection claims and subsequent increased rating claims, she 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet.App. Mar. 3, 2006).  Despite inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, by processing the 
veteran's increased rating claims and establishing staged 
ratings, the veteran has been informed of how effective dates 
have been assigned in her case.  As such, there has been no 
prejudice to the veteran in proceeding with this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with her claims.  VA treatment records, private 
medical evidence, and a transcript of her July 2004 hearing 
have been associated with the claims file.  The veteran has 
not identified evidence or authorized VA to obtain evidence 
not of record pertinent to her claims, and, therefore, no 
further assistance to the veteran regarding development of 
evidence is required and would be otherwise unproductive and 
futile.  


ORDER

An increased rating for right hip bursitis, evaluated 
noncompensable prior to July 2005, and as 10 percent 
disabling since then, is denied.

Prior to August 13, 2005, a 10 percent disability rating, but 
not more, for degenerative joint disease of the lumbar spine, 
is granted subject to the laws and regulations governing the 
disbursement of VA benefits.

A 20 percent disability rating for degenerative joint disease 
of the lumbar spine is granted on and after August 13, 2005, 
subject to the laws and regulations governing the 
disbursement of VA benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


